    Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 1 of 21



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK

SAMUEL & STEIN
David Stein (DS 2119)
38 West 32nd Street
Suite 1110
New York, New York 10001
(212) 563-9884
dstein@samuelandstein.com

Attorneys for Plaintiff, Individually
and on behalf of all others similarly
situated

 Wilfrido Cali, on behalf of
 himself and all other persons
 similarly situated,
                                           DOCKET NO. 19-cv-10592
                  Plaintiff,
                                                  COMPLAINT
              - vs. –

 Librettos on 3rd Inc. d/b/a
 Libretto’s Pizzeria and John
 Does #1-10,

                  Defendants.

     Plaintiff Wilfrido Cali, by and through his undersigned

attorneys, for his complaint against defendants Librettos on

3rd Inc. d/b/a Libretto’s Pizzeria and John Does #1-10,

alleges as follows, on behalf of himself and on behalf of all

other persons similarly situated:

                        NATURE OF THE ACTION

     1.   Plaintiff      Wilfrido   Cali   alleges   on   behalf    of

himself and on behalf of other similarly situated current and

former employees of defendants Librettos on 3rd Inc. d/b/a
    Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 2 of 21



Libretto’s Pizzeria and John Does #1-10, who elect to opt

into this action pursuant to the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 216(b), that they are entitled to: (i)

compensation for wages paid at less than the statutory minimum

wage, (ii) unpaid wages from defendants for overtime work for

which they did not receive overtime premium pay as required

by law, and (iii) liquidated damages pursuant to the FLSA, 29

U.S.C. §§ 201 et seq., because defendants’ violations lacked

a good faith basis.

     2.   Mr. Cali further complains that he is entitled to

(i) compensation for wages paid at less than the statutory

minimum wage; (ii) back wages for overtime work for which

defendants willfully failed to pay overtime premium pay as

required by the New York Labor Law §§ 650 et seq. and the

supporting New York State Department of Labor regulations;

(iii) compensation for defendants’ violations of the “spread

of hours” requirements of New York Labor Law; (iv) liquidated

damages pursuant to New York Labor Law for these violations;

and (v) statutory damages for defendants’ violation of the

Wage Theft Prevention Act.

                            THE PARTIES

     3.   Plaintiff    Wilfrido   Cali    is   an   adult   individual

residing in Brooklyn, New York.




                                  2
      Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 3 of 21



       4.     Mr. Cali consents in writing to be a party to this

action pursuant to 29 U.S.C. § 216(b); his written consent is

attached hereto and incorporated by reference.

       5.     Upon information and belief, defendant Librettos on

3rd Inc. d/b/a Libretto’s Pizzeria (“Libretto’s”) is a New

York corporation with a principal place of business at 546

Third Avenue, New York, New York.

       6.     At relevant times, defendant Librettos on 3rd Inc.

has   been,    and   continues      to       be,    an   employer     engaged   in

interstate     commerce     and/or       the       production    of   goods     for

commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a)

and 207(a).

       7.     Upon information and belief, at all relevant times,

Libretto’s     has   had    gross    annual         revenues     in   excess    of

$500,000.00.

       8.     Upon information and belief, at all relevant times

herein, Libretto’s has used goods and materials produced in

interstate      commerce,     and        has       employed     at    least     two

individuals who handled such goods and materials.

       9.     Upon information and belief, defendants John Does

#1-10 represent the owners, officers, directors, members,

and/or managing agents of the Defendants, whose identities

are unknown at this time, who participated in the day-to-day

operations of Defendants, who have the power to hire and fire


                                         3
    Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 4 of 21



employees, set wages and schedules, and retain their records,

and who constitute “employers” pursuant to the FLSA, New York

Labor Law, and federal and state implementing regulations.

     10.    Defendants constituted “employers” of Mr. Cali as

that term is used in the Fair Labor Standards Act and New

York Labor Law.

                     JURISDICTION AND VENUE

     11.    This Court has subject matter jurisdiction over

this matter pursuant to 28 U.S.C. §§ 1331 and 1337 and

supplemental jurisdiction over Mr. Cali’s state law claims

pursuant to 28 U.S.C. § 1367.        In addition, the Court has

jurisdiction over Mr. Cali’s claims under the FLSA pursuant

to 29 U.S.C. § 216(b).

     12.    Venue is proper in this district pursuant to 28

U.S.C. § 1391 because defendants’ business is located in this

district.

                  COLLECTIVE ACTION ALLEGATIONS

     13.    Pursuant to 29 U.S.C. § 206 and § 207, Mr. Cali

seeks to prosecute his FLSA claims as a collective action on

behalf of a collective group of persons defined as follows:

     All persons who are or were formerly employed by
     defendants in the United States at any time since
     November 15, 2016, to the entry of judgment in this
     case (the “Collective Action Period”), who were
     restaurant employees, and who were not paid
     statutory    minimum    wages    and/or    overtime
     compensation at rates at least one-and-one-half


                                 4
    Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 5 of 21



     times the regular rate of pay for hours worked in
     excess of forty hours per workweek (the “Collective
     Action Members”).

     14.     The    Collective     Action     Members      are   similarly

situated to Mr. Cali in that they were employed by defendants

as non-exempt restaurant employees, and were denied payment

at the statutory minimum wage and/or were denied premium

overtime pay for hours worked beyond forty hours in a week.

     15.     They   are    further       similarly    situated   in    that

defendants    had    a    policy   and    practice    of   knowingly   and

willfully refusing to pay them the minimum wage or overtime.

     16.     Mr. Cali and the Collective Action Members perform

or performed the same or similar primary duties, and were

subjected to the same policies and practices by defendants.

     17.     The exact number of such individuals is presently

unknown, but is known by defendants and can be ascertained

through appropriate discovery.

                                   FACTS

     18.     At all relevant times herein, defendants owned and

operated a pizzeria in New York.

     19.     Mr.    Cali    was    employed      at     Libretto’s     from

approximately November 2018 through July 2019.

     20.     Mr. Cali was employed as a delivery person, but he

had additional unrelated inside duties such as stocking and

taking out the garbage.


                                     5
     Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 6 of 21



      21.    Mr. Cali’s work was performed in the normal course

of defendants’ business and was integrated into the business

of   defendants,       and      did        not    involve        executive    or

administrative responsibilities.

      22.    At all relevant times herein, Mr. Cali was an

employee engaged in commerce and/or in the production of goods

for commerce, as defined in the FLSA and its implementing

regulations.

      23.    Mr.    Cali   worked      regular      schedules      during    his

employment.

      24.    For    roughly     the    first       three    months      of   his

employment, he worked six days per week.               He regularly worked

from 5:00 p.m. to 11:00 p.m., Sunday, Monday, Wednesday, and

Thursday, and from 5:00 p.m. to 4:00 a.m. on Fridays and

Saturdays. As a result, he was working approximately 46 hours

per week.

      25.    For the remainder of his employment, he worked

seven days per week, working from 5:00 p.m. to 10:00 p.m.,

Sunday through Thursday, and from 5:00 p.m. to 4:00 a.m. on

Fridays     and    Saturdays.         As    a    result,    he    was   working

approximately 47 hours per week.

      26.    Although there was a time clock at the restaurant,

defendants did not have Mr. Cali use it, and did not provide

any other method for Mr. Cali to track his time worked.


                                       6
    Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 7 of 21



     27.   Mr. Cali did not need to track his time because he

was not paid based on the hours he worked.

     28.   Instead, he was paid a fixed salary that did not

vary based on his hours.

     29.   When he was working 6 days per week, he was paid a

$150 weekly salary; when he was working 7 days per week, he

was paid a salary of $250 per week.

     30.   As a result, Mr. Cali’s effective rate of pay was

always below the statutory federal and state minimum wages in

effect at relevant times.

     31.   In addition to his pay, Mr. Cali generally received

tips for his work.

     32.   However, defendants never provided Mr. Cali with

any notices or information regarding the “tip credit.”

     33.   Upon information and belief, defendants did not

keep records of all of the tips received by Mr. Cali.

     34.   Moreover,    Mr.   Cali’s    “inside     work”    at     the

restaurant consumed roughly 50% of his time.

     35.   Defendants’ failure to pay Mr. Cali an amount at

least equal to the federal or New York state minimum wages in

effect during all relevant time periods was willful, and

lacked a good faith basis.




                                 7
      Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 8 of 21



       36.   Mr.   Cali      was   paid       in    cash      throughout         his

employment, and he received no paystubs or wage statements of

any sort with his pay.

       37.   In addition, defendants failed to pay Mr. Cali any

overtime     “bonus”   for    hours    worked      beyond     40       hours    in   a

workweek, in violation of the FLSA, the New York Labor Law,

and   the    supporting      New   York     State    Department          of    Labor

regulations.

       38.   Defendants’ failure to pay Mr. Cali the overtime

bonus for overtime hours worked was willful, and lacked a

good faith basis.

       39.   Mr.   Morales     worked       two    shifts    each       week    that

resulted in his working in excess of ten hours from start to

finish in a day, and yet defendants willfully failed to pay

him one additional hour’s pay at the minimum wage for each

such day, in violation of the New York Labor Law and the

supporting New York State Department of Labor regulations.

       40.   Defendants      failed    to    provide        Mr.    Cali       with   a

written notice providing the information required by the Wage

Theft Prevention Act – including, inter alia, defendants’

contact information, his regular and overtime rates, and

intended     allowances      claimed    –    and    failed        to   obtain    his

signature acknowledging the same, upon his hiring or at any




                                       8
       Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 9 of 21



time thereafter, in violation of the Wage Theft Prevention

Act.

        41.   Defendants failed to provide Mr. Cali with weekly

records of his compensation and hours worked, in violation of

the Wage Theft Prevention Act.

        42.   Upon information and belief, throughout the period

of Mr. Cali’s employment, both before that time (throughout

the Collective Action Period) and continuing until today,

defendants have likewise employed other individuals like Mr.

Cali     (the   Collective    Action     Members)   in   positions     at

defendants’ restaurant that required little skill, no capital

investment, and with duties and responsibilities that did not

include any managerial responsibilities or the exercise of

independent judgment.

        43.   Defendants applied the same employment policies,

practices, and procedures to all Collective Action Members,

including policies, practices, and procedures with respect to

the payment of minimum wages and overtime.

        44.   Upon information and belief, defendants have failed

to pay these other individuals at a rate at least equal to

the minimum wage, in violation of the FLSA and the New York

Labor Law.

        45.   Upon    information       and   belief,    these    other

individuals have worked in excess of forty hours per week,


                                    9
   Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 10 of 21



yet defendants have likewise failed to pay them overtime

compensation of one-and-one-half times their regular hourly

rate in violation of the FLSA and the New York Labor Law.

     46.    Upon    information      and      belief,   these    other

individuals were not paid a “spread of hours” premium on days

when they worked shifts lasting in excess of ten hours from

start to finish.

     47.    Upon    information      and      belief,   these    other

individuals were not provided with required wage notices or

weekly wage statements as specified in New York Labor Law §§

195.1, 195.3, and the Wage Theft Prevention Act.

     48.    Defendants' policy of paying Mr. Cali and these

other individuals on a weekly basis rather than on an hourly

basis violated 12 N.Y.C.R.R. § 146-2.5.

     49.    Upon   information     and   belief,   while    defendants

employed Mr. Cali and the Collective Action members, and

through    all   relevant   time   periods,    defendants   failed   to

maintain accurate and sufficient time records or provide

accurate records to employees.

     50.    Upon   information     and   belief,   while    defendants

employed Mr. Cali and the Collective Action members, and

through all relevant time periods, defendants failed to post

or keep posted a notice explaining the minimum wage and




                                   10
   Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 11 of 21



overtime pay rights provided by the FLSA or New York Labor

Law.

                                     COUNT I

              (Fair Labor Standards Act – Minimum Wage)

        51.   Mr. Cali, on behalf of himself and all Collective

Action    Members,      repeats,     realleges,     and   incorporates   by

reference the foregoing allegations as if set forth fully and

again herein.

        52.   At all relevant times, defendants employed Mr. Cali

and the Collective Action Members within the meaning of the

FLSA.

       53.    Defendants failed to pay a salary greater than the

minimum wage to Mr. Cali and the Collective Action Members

for all hours worked.

       54.    As   a   result   of    defendants’    willful   failure   to

compensate Mr. Cali and the Collective Action Members at a

rate at least equal to the federal minimum wage for each hour

worked, defendants have violated, and continue to violate,

the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§

206.

       55.    The foregoing conduct, as alleged, constituted a

willful violation of the FLSA within the meaning of 29 U.S.C.

§ 255(a), and lacked a good faith basis within the meaning of

29 U.S.C. § 260.


                                       11
   Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 12 of 21



     56.     Due to defendants’ FLSA violations, Mr. Cali and

the Collective Action Members are entitled to recover from

defendants their unpaid compensation plus liquidated damages,

interest,     reasonable   attorneys’      fees,   and   costs      and

disbursements of this action, pursuant to 29 U.S.C. § 216(b).

                               COUNT II

               (New York Labor Law – Minimum Wage)

     57.     Mr. Cali repeats, realleges, and incorporates by

reference the foregoing allegations as if set forth fully and

again herein.

     58.     At all relevant times, Mr. Cali was employed by

defendants within the meaning of the New York Labor Law, §§

2 and 651.

     59.     Defendants willfully violated Mr. Cali’s rights by

failing to pay him compensation in excess of the statutory

minimum wage in violation of the New York Labor Law §§ 190-

199, 652 and their regulations.

     60.     Defendants’ failure to pay compensation in excess

of the statutory minimum wage was willful, and lacked a good

faith basis, within the meaning of New York Labor Law § 198,

§ 663 and supporting regulations.

     61.     Due to defendants’ New York Labor Law violations,

Mr. Cali is entitled to recover from defendants his unpaid

compensation,     liquidated    damages,     interest,   reasonable


                                  12
   Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 13 of 21



attorneys’ fees, and costs and disbursements of the action,

pursuant to New York Labor Law § 198, and § 663(1).

                                COUNT III

              (Fair Labor Standards Act - Overtime)

     62.     Mr. Cali, on behalf of himself and all Collective

Action   Members,      repeats,     realleges,    and   incorporates   by

reference the foregoing allegations as if set forth fully and

again herein.

     63.     At all relevant times, defendants employed Mr. Cali

and each of the Collective Action Members within the meaning

of the FLSA.

     64.     At all relevant times, defendants had a policy and

practice of refusing to pay overtime compensation to their

employees for hours they worked in excess of forty hours per

workweek.

     65.     As   a   result   of   defendants’    willful   failure   to

compensate    their     employees,     including    Mr.   Cali   and   the

Collective Action Members, at a rate at least one-and-one-

half times the regular rate of pay for work performed in

excess of forty hours per workweek, defendants have violated,

and continue to violate, the FLSA, 29 U.S.C. §§ 201 et seq.,

including 29 U.S.C. §§ 207(a)(1) and 215(a).

     66.    The foregoing conduct, as alleged, constituted a

willful violation of the FLSA within the meaning of 29 U.S.C.


                                     13
   Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 14 of 21



§ 255(a), and lacked a good faith basis within the meaning of

29 U.S.C. § 260.

     67.   Due to defendants’ FLSA violations, Mr. Cali and

the Collective Action Members are entitled to recover from

defendants their unpaid overtime compensation, liquidated

damages, interest, reasonable attorneys’ fees, and costs and

disbursements of this action, pursuant to 29 U.S.C. § 216(b).

                             COUNT IV

                 (New York Labor Law - Overtime)

     68.   Mr. Cali repeats, realleges, and incorporates by

reference the foregoing allegations as if set forth fully and

again herein.

     69.   At all relevant times, Mr. Cali was employed by

defendants within the meaning of the New York Labor Law, §§

2 and 651.

     70.     Defendants willfully violated Mr. Cali’s rights by

failing to pay him overtime compensation at rates at least

one-and-one-half times the regular rate of pay for each hour

worked in excess of forty hours per workweek in violation of

the New York Labor Law §§ 650 et seq. and its supporting

regulations in 12 N.Y.C.R.R. § 146.

     71.     Defendants’ failure to pay overtime was willful,

and lacked a good faith basis, within the meaning of New York

Labor Law § 198, § 663 and supporting regulations.


                                14
   Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 15 of 21



     72.   Due to defendants’ New York Labor Law violations,

Mr. Cali is entitled to recover from defendants his unpaid

overtime     compensation,    liquidated     damages,     interest,

reasonable attorneys’ fees, and costs and disbursements of

the action, pursuant to New York Labor Law § 198, and §

663(1).

                             COUNT V

             (New York Labor Law – Spread of Hours)

     73.   Mr. Cali repeats, realleges, and incorporates by

reference the foregoing allegations as if set forth fully and

again herein.

     74.   At all relevant times, Mr. Cali was employed by

defendants within the meaning of the New York Labor Law, §§

2 and 651.

     75.     Defendants willfully violated Mr. Cali’s rights by

failing to pay him an additional hour’s pay at the minimum

wage for each day he worked shifts lasting in excess of ten

hours from start to finish, in violation of the New York Labor

Law §§ 650 et seq. and its regulations in 12 N.Y.C.R.R. §

146-1.6.

     76.   Defendants’ failure to pay the “spread of hours”

premium was willful, and lacked a good faith basis, within

the meaning of New York Labor Law § 198, § 663 and supporting

regulations.


                                15
   Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 16 of 21



     77.   Due to defendants’ New York Labor Law violations,

Mr. Cali is entitled to recover from defendants his unpaid

compensation,     liquidated    damages,    interest,    reasonable

attorneys’ fees, and costs and disbursements of the action,

pursuant to New York Labor Law § 198, and § 663(1).

                               COUNT VI

      (New York Labor Law – Wage Theft Prevention Act)

     78.   Mr. Cali repeats, realleges, and incorporates by

reference the foregoing allegations as if set forth fully and

again herein.

     79.   At all relevant times, Mr. Cali was employed by

defendants within the meaning of the New York Labor Law, §§

2 and 651.

     80.     Defendants willfully violated Mr. Cali’s rights by

failing to provide him with the wage notice required by the

Wage Theft Prevention Act when he was hired, or at any time

thereafter.

     81.     Defendants willfully violated Mr. Cali’s rights by

failing to provide him with weekly wage statements required

by the Wage Theft Prevention Act at any time during his

employment.

     82.     Due to defendants’ New York Labor Law violations

relating to the failure to provide paystubs, Mr. Cali is

entitled to recover from the defendants statutory damages of


                                  16
   Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 17 of 21



$250 per day throughout his employment, up to the maximum

statutory damages.

     83.    Due to defendants’ New York Labor Law violations

relating to the failure to provide wage notices, Mr. Cali is

entitled to recover from the defendants statutory damages of

$50 per day throughout his employment, up to the maximum

statutory damages.

                          PRAYER FOR RELIEF

     WHEREFORE,     Mr.   Cali   respectfully    requests     that   this

Court grant the following relief:

       a.    Designation of this action as a collective action

             on behalf of the Collective Action Members and

             prompt issuance of notice pursuant to 29 U.S.C. §

             216(b) to all similarly situated members of an

             FLSA Opt-In Class, apprising them of the pendency

             of this action, permitting them to assert timely

             FLSA claims in this action by filing individual

             Consents to Sue pursuant to 29 U.S.C. § 216(b),

             and    appointing    Mr.   Cali    and   his    counsel   to

             represent the Collective Action members;

       b.    A     declaratory    judgment     that    the    practices

             complained of herein are unlawful under the FLSA

             and the New York Labor Law;


                                   17
Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 18 of 21



    c.   An   injunction     against          defendants    and   their

         officers,        agents,       successors,         employees,

         representatives, and any and all persons acting

         in concert with them, as provided by law, from

         engaging    in    each    of   the     unlawful    practices,

         policies, and patterns set forth herein;

    d.   A compensatory award of unpaid compensation, at

         the statutory overtime rate, due under the FLSA

         and the New York Labor Law;

    e.   Compensatory      damages      for    failure     to   pay   the

         minimum wage pursuant to the FLSA and New York

         Labor Law;

    f.   An award of liquidated damages as a result of

         defendants’ willful failure to pay the statutory

         minimum wage and overtime compensation pursuant

         to 29 U.S.C. § 216;

    g.   Compensatory      damages      for    failure     to   pay   the

         “spread of hours” premiums required by New York

         Labor Law;

    h.   Liquidated damages for defendants’ New York Labor

         Law violations;

    i.   Statutory damages for defendants’ violation of the

         New York Wage Theft Prevention Act;

                              18
   Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 19 of 21



         j.   Back pay;

         k.   Punitive damages;

         l.   An award of prejudgment and postjudgment interest;

         m.   An award of costs and expenses of this action

              together with reasonable attorneys’ and expert

              fees; and

         n.   Such other, further, and different relief as this

              Court deems just and proper.

Dated:   November 15, 2019



                             ____________________________
                             David Stein
                             SAMUEL & STEIN
                             38 West 32nd Street
                             Suite 1110
                             New York, New York 10001
                             (212) 563-9884
                             Attorneys for Plaintiff,
                             Individually and on behalf of an
                             FLSA collective action




                                  19
Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 20 of 21




               EXHIBIT A
                                                       .. ,i   ; ; " ,}

    Case 1:19-cv-10592-LTS Document 1 Filed 11/15/19 Page 21 of 21




                                  CONSENT TO SUE

By my signature below, I hereby authorize the filing and prosecution of claims in my
name and on my behalf to contest the failure of Libreto's Pizzeria and its owners and
affiliates to pay me, inter alia, minimum wage and overtime wages as required under state
and/or federal law and also authorize the filing of this consent in the lawsuit challenging
such conduct, and consent to being named as a representative plaintiff in this action to
make decisions on behalf of all other plaintiffs concerning all aspects of this lawsuit. I
have been provided with a copy of a retainer agreement with the law firm of Samuel &
Stein, and I agree to be bound by its terms.

Con mi firma abajo, autorizo la presentacion y tramitacion de reclamaciones en mi
nombre y de mi parte para impugnar el fallo de Libreto's Pizzeria y sus propietarios y
afiliados a me pagan, entre otras cosas, el salario minimo y pago de horas extras,
requerida en el estado y / 0 la ley federal y tambien autorizan la presentacion de este
consentimiento en la demanda contra ese tipo de conducta, y el consentimiento para ser
nombrado como demandante representante en esta accion para tomar decisiones en
nombre de todos los demas demandantes en relacion con todos aspectos de esta demanda.
Se me ha proporcionado una copia de un acuerdo de retencion con la firma de abogados
de Samuel y Stein, y estoy de acuerdo en estar obligado por sus terminos.




       Wilfrido Cali


Date: August   21,2019
